USDC IN/ND case 3:20-cv-00844-DRL-MGG document 3 filed 10/21/20 page 1 of 4


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 COURTNEY JOHNSON,

                      Plaintiff,

        v.                                        CAUSE NO. 3:20-CV-844-DRL-MGG

 STATE OF INDIANA, MCF, ANGLE,
 BENNET, IMAN, SHAW, HAWK, and
 SEAGAL,

                      Defendants.

                                    OPINION & ORDER

       Courtney Johnson, a prisoner without a lawyer, filed a vague complaint about the

conditions in his cell from July 6, 2020 to July 12, 2020. ECF 1. “A document filed pro se is

to be liberally construed, and a pro se complaint, however inartfully pleaded, must be

held to less stringent standards than formal pleadings drafted by lawyers.” Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations omitted). Under 28 U.S.C. §

1915A, the court still must review the merits of a prisoner complaint and dismiss it if the

action is frivolous or malicious, fails to state a claim upon which relief may be granted,

or seeks monetary relief against an immune defendant.

       Mr. Johnson says he wants to sue six defendants, but he listed eight. He describes

the conditions in his cell, but he does not explain what any of the defendants knew about

his cell, when they knew it, or what they did or did not do in response. Moreover, he does

not explain what happened on July 12, 2020, nor who was involved, which resolved the

situation. The instructions on the complaint form told him to “[e]xplain when, where,
USDC IN/ND case 3:20-cv-00844-DRL-MGG document 3 filed 10/21/20 page 2 of 4


why, and how each defendant violated [his] right’s [and to u]se each defendant’s name

every time you refer to that defendant.” ECF 1 at 2. Here, without any reference to any

defendant in the description of events, the complaint does not present sufficient facts to

state a plausible claim.

       A complaint must contain sufficient factual matter to “state a claim that is

plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has

facial plausibility when the pleaded factual content allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). “Factual allegations must

be enough to raise a right to relief above the speculative level, on the assumption that all

the allegations in the complaint are true (even if doubtful in fact).” Twombly, 550 U.S. at

555 (quotation marks, citations and footnote omitted). “[W]here the well-pleaded facts do

not permit the court to infer more than the mere possibility of misconduct, the complaint

has alleged—but it has not shown—that the pleader is entitled to relief.’” Iqbal, 556 U.S.

at 679 (quotation marks and brackets omitted). Thus, “a plaintiff must do better than

putting a few words on paper that, in the hands of an imaginative reader, might suggest

that something has happened to her that might be redressed by the law.” Swanson v.

Citibank, N.A., 614 F.3d 400, 403 (7th Cir. 2010) (emphasis in original).

       If Mr. Johnson can explain what each defendant knew about the conditions in his

cell, when the defendant knew it, and what the defendant did or did not do in response,

he may file an amended complaint because “[t]he usual standard in civil cases is to allow

defective pleadings to be corrected, especially in early stages, at least where amendment


                                              2
USDC IN/ND case 3:20-cv-00844-DRL-MGG document 3 filed 10/21/20 page 3 of 4


would not be futile.” Abu-Shawish v. United States, 898 F.3d 726, 738 (7th Cir. 2018). To file

an amended complaint, he needs to write this cause number on a Pro Se 14 (INND Rev.

2/20) Prisoner Complaint form that is available from his law library. After he properly

completes and signs that form, he needs to send it to the court.

       Additionally, he filed an in forma pauperis motion on which he falsely declared

under penalty of perjury that he had attached a copy of his inmate trust fund ledger

showing every transaction for the last six months. ECF 2. This is not the first time he has

attempted to misrepresent his finances to the court. In Johnson v. Kilgore, 1:14-cv-306 (N.D.

Ind. filed October 27, 2014), the court dismissed his case with prejudice as a sanction

because he had attempted to conceal his money and avoid paying his filing fee obligation.

If Mr. Johnson intends to continue pursuing this case, he must either pay the filing fee or

file an in forma pauperis motion with a copy of his inmate trust fund ledger for the prior

six months.

       For these reasons, the court:

       (1) DENIES the in forma pauperis motion (ECF 2);

       (2) GRANTS Courtney Johnson until November 19, 2020 to resolve his filing fee

status and file an amended complaint on a Pro Se 14 (INND Rev. 2/20) Prisoner

Complaint form; and

       (3) CAUTIONS Courtney Johnson if he does not respond by the deadline, this case

will be dismissed under 28 U.S.C. § 1915A without further notice because the current

complaint does not state a claim for which relief can be granted.




                                              3
USDC IN/ND case 3:20-cv-00844-DRL-MGG document 3 filed 10/21/20 page 4 of 4


     SO ORDERED.

     October 21, 2020                    s/ Damon R. Leichty
                                         Judge, United States District Court




                                     4
